                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

IN RE:                                                               CASE NO. 17-51323
LINDER OIL COMPANY, A PARTNERSHIP                                    CHAPTER 7
      DEBTOR

           Motion for Entry of Order Authorizing Trustee to Employ Special Counsel
                 And Provide Mechanism for Compensation of Same or, in the
                       Alternative, Abandonment of the Causes of Action

          Now into Court, through undersigned counsel, comes Lucy G. Sikes, in her capacity as

the Chapter Seven Trustee for the bankruptcy estate of Linder Oil Company, a Partnership, who

states:

                                           I. Jurisdiction

          1.     This Court has subject matter jurisdiction over this matter pursuant to 11 U.S.C. §

105, 28 U.S.C. §§ 1334 and 157, and by virtue of the reference by the district court pursuant to

LR 83.4.1. This matter is a “core” proceeding pursuant to 28 U.S.C. § 157 (b)(2)(A) and (O).

          2.     The predicates for the requested relief are 11 U.S.C. §§ 105(a), 327, 328, 330 and

Bankruptcy Rules 2014 and 2016.

                                           II. Background

          3.     Linder Oil Company, A Partnership (the “Debtor” or “Linder”) filed its voluntary

petition for relief under Chapter 7 of the United States Bankruptcy Code (the “Code”) on October

10, 2017 (the “Chapter 7 Case”). D.E. 1.

          4.     By virtue of her appointment as trustee in this case by the United States Trustee

and pursuant to Chapter 7 of the Bankruptcy Code, Lucy G. Sikes (the "Trustee") serves as the

trustee in this case.




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 1 of 10
        5.      Pursuant to the provisions of § 541(a) of the Bankruptcy Code, upon the

commencement of this bankruptcy case, an estate was created, comprised of all property,

wherever located and by whomever held, including all legal and equitable interests of a debtor in

property as of the commencement of the case.

        6.      Pursuant to the provisions of § 323(a) of the Bankruptcy Code, the Trustee holds

all of the rights and responsibility for property of the estate and is the sole representative of the

bankruptcy estate. In re Grotjohn, 289 Fed.Appx. 702, 705 (5th Cir. 2008) (“[t]he bankruptcy

trustee is vested with title to all assets of the estate and becomes the representative entity.”).

        7.      As the sole representative of the bankruptcy estate, and pursuant to the provisions

of § 704(a)(1) of the Bankruptcy Code, the Trustee has a duty to collect and reduce to money the

property of the estate.

        8.     As the sole representative of the bankruptcy estate, and pursuant to the provisions

of § 323(b) of the Bankruptcy Code, a trustee has the capacity to sue.

        9.      The Cadle Company II, Inc. is by far the largest unsecured creditor of the debtor’s

estate, in excess of $100 million dollars. Claim Nos. 33, 34, 35, 36, 38, 39, 40, 42, 43, 44, 45, 46

(the “Proofs of Claim”).

        10.     The Cadle Company II, Inc. is represented by Russell Mills of Bell Nunnally &

Martin, LLP (“BN” or “Proposed Counsel.”).

        11.     The debts owed by the Debtor are resultant of promissory notes, mortgages and

guarantees executed by the debtor and its affiliates to First National Bank of Commerce (failed).




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 2 of 10
        12.     There are outstanding Chapter Five Causes of Action, included but not limited to

persons identified on items three and four of the debtor’s statement of financial affairs.

        13.     These do not include state law causes of action against Crescent Bank and

Consolidated Reserves, which the Trustee intends to transfer or abandon.

        14.     The fee schedule of Bell Nunnally & Martin, LLP will be filed prior to the hearing.

        15.     The Trustee contends that the claims for avoidance of and prosecution of the

causes of action should be brought on behalf of the Estate but is unable to assert claims for

avoidance of these Additional Transfers through current counsel.

        16.     Trustee will also employ Mark C. Landry as local counsel for BN and the estate.

His hourly rate will be filed prior to the hearing.

                            III. The Estate’s Need for Representation

        17.     Trustee believes there are possible, additional litigation claims of the Estate

against third parties, including claims for avoidance under Chapter Five of the Bankruptcy Code.

        18.     Trustee seeks authority to employ Proposed Counsel to assist her with the

investigation and possible prosecution of these claims on behalf of the Estate. Trustee believes

the employment of counsel may result in a substantial benefit to the Estate by providing valuable

legal expertise at minimal cost to the Estate.

        19.     Trustee believes it is necessary and in the best interest of the Estate for the Trustee

to employ counsel to conduct litigation (in any trial or appellate court in any jurisdiction) which

may be necessary or appropriate to assert rights held by the Debtor or the Estate, protect assets of

the Estate, or otherwise further the goal of completing the Debtor’s liquidation.




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 3 of 10
               IV. Statutory Provisions Governing Retention of the Proposed Counsel

       20.     The retention of professionals by a trustee in a bankruptcy case is governed by §§

327 and 328 of the Bankruptcy Code.

       21.     Section 327 of the Bankruptcy Code, in the parts relevant to the issue before the

court, provides:

       (a) Except as otherwise provided in this section, the trustee, with the court's approval,
       may employ one or more attorneys ... or other professional persons, that do not hold or
       represent an interest adverse to the estate, and that are disinterested persons, to represent
       or assist the trustee in carrying out the trustee's duties under this title.
       ...
       (c) In a case under chapter 7 . . . of this title, a person is not disqualified for employment
       under this section solely because of such person's employment by or representation of a
       creditor, unless there is objection by another creditor or the United States trustee, in
       which case the court shall disapprove such employment if there is an actual conflict of
       interest.
       ...
       (e) The trustee, with the court's approval, may employ, for a specified special purpose,
       other than to represent the trustee in conducting the case, an attorney that has represented
       the debtor, if in the best interest of the estate, and if such attorney does not represent or
       hold any interest adverse to the debtor or to the estate with respect to the matter on
       which such attorney is to be employed.

11 U.S.C. § 327(a), (c), (e) (emphasis added). Section 327 governs who the trustee may hire to

represent him or her in a case.

       22.     Section 328 of the Bankruptcy Code provides, in relevant part, as follows:

       (a) The trustee ... with the court's approval, may employ or authorize the employment of
       a professional person under section 327 ... on any reasonable terms and conditions of
       employment, including on a retainer, on an hourly basis, on a fixed or percentage fee
       basis, or on a contingent fee basis. Notwithstanding such terms and conditions, the court
       may allow compensation different from the compensation provided under such terms and
       conditions after the conclusion of such employment, if such terms and conditions prove
       to have been improvident in light of developments not capable of being anticipated at the
       time of the fixing of such terms and conditions.
       ...
       (c) Except as provided in section 327(c), [or section] 327(e) ... of this title, the court may




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 4 of 10
        deny allowance of compensation for services and reimbursement of expenses of a
        professional person employed under section 327 ... if, at any time during such
        professional person's employment under section 327 ... such professional person is not a
        disinterested person, or represents or holds an interest adverse to the interest of the estate
        with respect to the matter on which such professional person is employed.

11 U.S.C. § 328(a), (c). Section 328 governs the terms the trustee may hire professional persons

to represent him or her in the case.

              V. Application of Facts to Law for the Retention of the Proposed Counsel

        23.    The trustee proposes that The Cadle Company, II, Inc. (“Cadle”) will advance to

BN’s fees and costs and shall pay these fees and costs directly to BN as litigation progresses and

in accordance with BN’s normal monthly billings.

        24.    The estate shall have no in personam liability for these fees and costs. Upon

recovery of any monies from any defendant’s (whether through litigation or not), the estate shall

reimburse Cadle for any monies advanced. The balance will be divided 80% to Cadle and 20% to

the estate.

        25.    Trustee desires to employ Proposed Counsel to represent her in her capacity as

Trustee for the purposes set forth above.

        26.    Trustee seeks authority to hire the Proposed Counsel according to the fee

schedule.

        27.    The Proposed Counsel represents the largest unsecured creditor in the Bankruptcy

Case.

        28.    Section 327(c) contains a safe-harbor provision which qualifies § 327(a) by

providing that a person is “not disqualified for employment under this section solely because of

such person's employment by or representation of a creditor, unless there is objection by another




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 5 of 10
creditor or the United States trustee, in which case the court shall disapprove such employment if

there is an actual conflict of interest.” Thus, § 327(c) does not permit disqualification of the

Proposed Counsel solely because it represents, or in the case of Associated Counsel, employed

by, a creditor of the estate.

        29.     Proposed Counsel is qualified for employment under § 327(a). As interpreted by

the Fifth Circuit, § 327(a) sets forth a general two-part limiting test: the Trustee may hire only

those professionals who (i) do “not hold or represent an interest adverse to the estate,” and (ii)

are “disinterested.” In re West Delta Oil Co., Inc., 432 F.3d 347, 355 (5th Cir.2005).

        30.     The first prong, whether the professional sought to be hired by the Trustee “has or

represents an interest adverse to the estate,” has been interpreted by analogizing to section

327(e), which uses the same language with respect to the retention of special counsel hired for a

limited purpose. Several courts, including courts within the Fifth Circuit, have found that a

proposed counsel's “adverse interest is relevant only if that interest relates to the matter on which

the special counsel is employed.” In re Contractor Tech., Ltd., 2006 WL 1492250, at *4–5

(S.D.Tex. May 30, 2006); In re Age Ref., Inc., 447 B.R. 786, 801 (Bankr. W.D. Tex. 2011)

(authorizing trustee to employ creditor’s counsel as special counsel under § 327(a)); see also

Stoumbos v. Kilimnik, 988 F.2d 949, 964 (9th Cir.1993) (requiring, under section 327(a), that

there be only “no conflict between the trustee and counsel's creditor client with respect to the

specific matter itself.”); In re AroChem Corp., 176 F.3d 610, 622 (2d Cir.1999) (stating that the

Second Circuit “interpret[s] that part of § 327(a) which reads that attorneys for the trustee may

“not hold or represent an interest adverse to the estate” to mean that the attorney must not

represent an adverse interest relating to the services which are to be performed by that




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 6 of 10
attorney’”); In re Fondiller, 15 B.R. 890, 892 (9th Cir. BAP 1981), appeal dism., 707 F.2d 441

(9th Cir.1983)(“We interpret that part of § 327(a) which reads that attorneys for the trustee may

“not hold or represent an interest adverse to the estate” to mean that the attorney must not

represent an adverse interest relating to the services which are to be performed by that

attorney.”). Thus, the relevant inquiry here is whether the Proposed Counsel holds or represents

an interest adverse to that of the estate with respect to the specific causes of action for which the

Trustee seeks to hire Proposed Counsel. The source of potential conflict, if any in this case,

would be the Proposed Counsel's representation of the largest unsecured creditor in the

Bankruptcy Case, The Cadle Company II, Inc.

       31.      The Fifth Circuit has adopted the following definition of “represent or hold any

interest adverse to the debtor or to the estate”:

       (1) to possess or assert any economic interest that would tend to lessen the value of the
       bankruptcy estate or that would create either an actual or potential dispute in which the
       estate is a rival claimant; or
       (2) to possess a predisposition under circumstances that render such a bias against the
       estate.

In re West Delta Oil Co., 432 F.3d 347, 356 (5th Cir.2005) “The concept of ‘adverse interest’ has

also been articulated in terms of motivation: whether the attorney possesses ‘a meaningful

incentive to act contrary to the best interests of the estate and its sundry creditors.’” In re

Contractor Tech., Ltd., 2006 WL 1492250, at *6 (internal citations omitted). The determination

of whether an adverse interest exists is fact-specific, requiring a case-by-case examination. Id.

Here, there are no facts indicating that Proposed Counsel “holds” any interest adverse to the

estate. If anything, Proposed Counsel (as counsel for The Cadle Company II, Inc.) has interests

that are virtually identical to those of the trustee when it comes to prosecuting this litigation, as it




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 7 of 10
involves maximizing (and monetizing) a cause of action available to the estate, the proceeds of

which are likely to defray both the estate's administrative costs and perhaps afford a basis for

additional distributions to unsecured creditors of the estate (assuming the litigation proves to be

successful). Both the Trustee and The Cadle Company II, Inc. seek to maximize the value of the

estate for the benefit of creditors. The trustee here seeks to hire Proposed Counsel solely for the

purpose of prosecuting certain avoidance and recovery actions in which the Proposed Counsel

are not involved. The potential for conflict here is remote. By the same token, the practical

business justifications for the firm's retention for this purpose are strong.

       32.     The second prong of section 327(a) provides that any person (or firm) retained by

the trustee must also be “disinterested.” Section 101(14)(E) of the Bankruptcy Code defines a

“disinterested” person as one who “does not have an interest materially adverse to the interest of

the estate or of any class of creditors or equity security holders, by reason of any direct or

indirect relationship to, connection with, or interest in, the debtor.” 11 U.S.C. § 101(14)(E).

Furthermore, courts have interpreted this definition to implicate only the personal interests of the

professional sought to be retained. In re Contractor Technology, Ltd., 2006 WL 1492250, at *7.

“Accordingly, to violate the requirements of § 101(14)(E), the professional personally must

‘have’ the prohibited interest; and the representation of an adverse interest cannot be imputed to

the professional.” Id.; see also In re AFI Holding, Inc., 530 F.3d 832, 848 (9th Cir.2008)

(concluding that the definition of disinterested “was intended to disqualify only creditors with

personal claims and those ‘holding’ pre-petition adverse interests, not [persons] having claims in

a representative capacity”). There are no facts suggesting that the Proposed Counsel personally

has any interest adverse to the estate, its creditors or equity holders. Just as Proposed Counsel




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 8 of 10
does not “hold” any interest adverse to the estate under the “adverse interest” prong of section

327(a), the firm does not “have” any such interest within the meaning of section 101(14)(E), and

so “is not rendered ‘interested’ on that basis.” In re AroChem Corp., 176 F.3d 610, 629 (2nd

Cir.1999). In sum, the Proposed Counsel's continuing relationship with The Cadle Company, II,

Inc. does not, in and of itself, preclude the Trustee's retention of the firm to prosecute certain

specific causes of action on behalf of the estate under this prong.

       33.     Trustee believes the representation by Proposed Counsel is in the best interests of

the Estate and creditors, after considering the following:

       a.      the probability of success of the resolution of the Estate’s claims, with due

consideration for the uncertainty in fact and law; and

       b.      the complexity and likely duration of the litigation and/or claims resolution process

and any attendant expense, inconvenience and delay.

       34.     Section 328(a) of the Bankruptcy Code authorizes a trustee, with the court’s

approval, to employ professionals "on any reasonable terms and conditions of employment,

including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on a contingent

fee basis." 11 U.S.C. § 328(a).

       35.      Except as noted herein, the Trustee has been informed and believes that the

Proposed Counsel has no connection with the debtor, the creditors, or any other party in interest,

or their respective attorneys and accountants, or anyone in the United States Trustee's office, with

respect to this matter other than the representation of The Cadle Company II, Inc. Pursuant to

Bankruptcy Rule 2014(a), a verified statement of the person to be employed setting forth the

person's connections with the debtor, creditors, any other party in interest, including the trustee,




 17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 9 of 10
their respective attorneys and accountants, the United States Trustee, or any person employed by

the United States Trustee will be filed prior to the hearing date.

       36.     The Trustee believes that it is necessary and in the best interest of the estate to

employ Proposed Counsel to render professional services as outlined above.

                                        V. Relief Requested

       37.     The Trustee seeks the entry of an order authorizing the employment of Proposed

Counsel under the terms set forth above.

       38.     If the application is not approved, said causes of action should be abandoned.

       WHEREFORE, TRUSTEE PRAYS that, after proper notice being given to all creditors

and parties in interest pursuant to Bankruptcy Rules 2002 and after all delays have passed, this

court issue an order:

       (a)     authorizing the Trustee to employ Proposed Counsel on the terms set forth above;

               and

       (b)     for all other legal and equitable relief which the Trustee may be entitled.

                                               Respectfully submitted,

                                                  /s/ John W. Luster
                                               JOHN W. LUSTER          (Bar Roll #9184)
                                               Post Office Box 488
                                               1120 Williams Avenue
                                               Natchitoches, LA 71458-0488
                                               Telephone: (318) 352-3602
                                               Facsimile: (318) 352-3608
                                               Email: luster_j@bellsouth.net
                                               Attorney for Lucy G. Sikes, Trustee




17-51323 - #531 File 09/12/19 Enter 09/12/19 16:51:46 Main Document Pg 10 of 10
